IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMANDA WARNER,1                                §
                                               §       No. 154, 2016
          Respondent Below,                    §
          Appellant,                           §       Court Below—Family Court of
                                               §       the State of Delaware in and for
          v.                                   §       New Castle County
                                               §
DEPARTMENT OF SERVICES                         §       File No. CN15-04-12TN
FOR CHILDREN, YOUTH AND                        §       Pet. No. CN13-03235
THEIR FAMILIES (DSCYF),                        §
                                               §
          Petitioner Below,                    §
          Appellee.                            §

                                Submitted: August 24, 2016
                                Decided:   October 25, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                         ORDER

          This 25th day of October 2016, it appears to the Court that:

          (1)    The appellant, Amanda Warner (“Mother”), has appealed the

Family Court’s order dated February 26, 2016, terminating her parental

rights in her two children (collectively, the “Children”).2             Mother’s counsel

has filed a no-merit brief and a motion to withdraw under Supreme Court

Rule 26.1(c). Counsel asserts that he has made a conscientious review of the


1
 By Order dated March 28, 2016, the Court assigned a pseudonym to the appellant. Del.
Supr. Ct. R. 7(d).
2
    The Family Court also terminated the parental rights of the Children’s father.
record and the law and can find no arguable grounds for appeal. Mother has

not submitted any issues for the Court’s consideration.                In response to

Counsel’s submission, the appellee, the Division of Family Services

(“DFS”), has moved to affirm the Family Court’s judgment. The Children’s

Court Appointed Special Advocate has no objection to Counsel’s motion to

withdraw and joins in DFS’ response.

         (2)        Termination of parental rights in Delaware is based on a two-

step statutory analysis.3 In the first step, the Family Court must determine

whether there is clear and convincing evidence of a statutory basis for

termination.4 When the statutory basis for termination is an alleged failure

to plan, as in this case, the court also must determine by clear and

convincing evidence that there is proof of at least one of five additional

statutory conditions5 and that DFS “made bona fide, reasonable efforts to

reunite the family.”6 In the second step of the analysis, if the court finds a

statutory basis for termination, the court must determine whether there is




3
    13 Del. C. § 1103(a). Shepherd v. Clemens, 752 A.2d 533, 537 (Del. 2000).
4
    § 1103(a).
5
    § 1103(a)(5).
6
  Powell v. Dep’t of Servs. for Children, Youth & Their Families, 963 A.2d 724, 737
(Del. 2008) (quoting Newton v. Div. of Family Serv., 2006 WL 2852409, at *2 (Del.
2006) citing In re Hanks, 553 A.2d 1171, 1179 (Del. 1989))).
                                             2
clear and convincing evidence that severing parental rights is in the best

interest of the child.7

          (3)     In this case, the Family Court granted the termination of

parental rights petition after concluding there was clear and convincing

evidence of Mother’s failure to plan.              In a thorough and well-reasoned

decision, the court found that Mother had not completed any of the

requirements of her case plan despite DFS’ efforts for reunification, and that

the Children had been in the custody of DFS for over one year. After

considering the best interest factors under 13 Del. C. § 722, the court made

factual findings and concluded that there was clear and convincing evidence

that severing Mother’s parental rights was in the best interests of the

Children. This appeal followed.

          (4)     This Court's review of a decision to terminate parental rights

requires consideration of the facts and the law as well as the inferences and

deductions made by the Family Court.8 To the extent rulings of law are

implicated, our review is de novo.9 To the extent issues implicate rulings of

fact, we conduct a limited review of the factual findings of the Family Court


7
  See 13 Del. C. § 722(a)(1)-(8) (listing best interest factors). Powell v. Dep’t of Servs.
for Children, Youth & Their Families, 963 A.2d 724, 731 (Del. 2008).
8
    Wilson v. Div. of Family Serv., 988 A.2d 435, 439-40 (Del. 2010) (citing cases).
9
    Id. at 440.
                                              3
to assure they are sufficiently supported by the record and are not clearly

wrong.10 This Court will not disturb inferences and deductions that are

supported by the record and the product of an orderly and logical deductive

process.11 If the Family Court has correctly applied the law, our review is

limited to abuse of discretion.12

           (5)   Having carefully considered the parties’ submissions on appeal

and the Family Court record, the Court concludes there is clear and

convincing evidence supporting the Family Court’s termination of Mother’s

parental rights. This Court can discern no abuse of discretion in the Family

Court’s factual findings and no error in the court’s decision to terminate

Mother’s rights.        There is ample evidence in the record supporting

termination on the statutory basis that Mother failed to plan for the

Children’s physical needs or mental and emotional health and development.

Also, there is ample record evidence that it was in the Children’s best

interests to terminate Mother’s parental rights. The Family Court thoroughly

considered the best interest factors and was guided by the factual findings it

made as to each. We are satisfied that Counsel made a conscientious effort



10
     Id.
11
     Id.
12
     Id.
                                         4
to examine the record and the law and properly determined that Mother

could not raise a meritorious claim on appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                BY THE COURT:



                                /s/ Karen L. Valihura
                                       Justice




                                      5